DETAILED ACTION
Claims 1-2 and 4-20 are pending. Claim 3 is cancelled and claims 11-20 are withdrawn following restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 8/10/21, have been fully considered but are not persuasive.
Applicant’s arguments regarding the rejection of claims 1-2, 4 and 6-10 (pages 9-11) are moot in view of the newly cited references, Uecker and Zhang.  Further, Denis is not cited in the current rejection under 35 U.S.C. § 103.
With regard to the general allegation of impermissible hindsight reasoning (page 11), it is noted that as, detailed below in the current rejection under 35 U.S.C. § 103, Applicant’s disclosure is neither utilized nor required for the rationale to combine the various references.

For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-2, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivkovich U.S. Patent No. 6583386 (hereinafter Ivkovich) in view of Kuwabara et al. U.S. Patent Publication No.  20190033839 (hereinafter Kuwabara) and in view of Uecker et al. U.S. Patent Publication No. 20180354051 (hereinafter Uecker) and further in view of Zhang et al. ‘Multisensor-based real-time quality monitoring by means of feature extraction, selection and modeling for Al alloy in arc welding’ Mechanical Systems and Signal Processing 60-61 (2015) 151–165 (hereinafter Zhang).
Regarding claim 1, Ivkovich teaches a system supporting weld quality across a manufacturing environment [col. 3 lines 40-57, Figs. 1-2, 4 — The present invention provides a weld monitoring system and method that monitors and automatically coordinates information on the quality of each weld in a workpiece having one or more welds; col. 16 line 25-col. 17 line 54 — FIG. 1 is a schematic diagram that illustrates the basic operating setup of the arc-weld monitoring with part tracking system of the present invention], the system comprising: 
a plurality of manufacturing cells within a manufacturing environment, wherein each manufacturing cell of the plurality of manufacturing cells includes a cell controller and welding equipment [col. 4 line 22 – col. 5 line 60 — computer controlled robotic welders; col. 13 lines 22-30 — Each welding cell consists of a welding power supply, fixture or clamps for holding the workpiece to be welded, a welding torch, and a welder, which can be a person or a robot; col. 16 line 25-col. 17 line 54, Figs. 1-2, 4 — CPU 46 can be connected to a plurality of computer nodes for monitoring welding operations in a plurality of welding cells by means of a computer 
a central controller [col. 16 line 25-col. 17 line 54, Figs. 1-2, 4 — CPU 46 can be connected to a plurality of computer nodes for monitoring welding operations in a plurality of welding cells by means of a computer network… welding cell 100 (1-N); col. 19 lines 61-67 — CPU 334 operates the computer program that is used to configure computer node 300 for a particular welding operation]; and 
a communication network operatively connected to the central controller and the plurality of manufacturing cells and configured to support data communications between the central controller and the cell controller of each of the plurality of manufacturing cells [col. 16 line 25-col. 17 line 54, Figs. 1-2, 4 — CPU 46 can be connected to a plurality of computer nodes for monitoring welding operations in a plurality of welding cells by means of a computer network… welding cell 100 (1-N); col. 19 lines 61-67 — CPU 334 operates the computer program that is used to configure computer node 300 for a particular welding operation and to receive the information from computer node 300 for data logging, further weld analysis, statistical process 
collect actual weld parameter data from the cell controller of each of the plurality of manufacturing cells, via the communication network, and form aggregated weld parameter data from the actual weld parameter data for a workpiece being welded in each of the plurality of manufacturing cells [col. 13 line 48 – col. 14 line 59 — During the welding operation, the arc-weld monitoring with part-tracking system obtains information about the welding process from one or more weld sensor means including, but not limited to, weld sensors that measure current, voltage, wire feed, or gas flow, which are operably connected to a computer node. The current flow that is measured is the current that is applied to a particular weld. The duration of the current flow is used to identify in a welding operation when a particular weld starts and when it stops. The measurements from the voltage, current, gas, and wirefeed sensors can be used to identify different types of weld defects such as grounding problems, workpiece fitup and alignment problems, weld equipment problems, and gross porosity. Thus, analysis of the data from the weld sensors indicate whether a weld is satisfactory or faulty; col. 19 lines 61-67 — CPU 334 operates the computer program that is used to configure computer node 300 for a particular welding operation and to receive the information from computer node 300 for data logging, further weld analysis, statistical process control (SPC), and part-tracking. CPU 334 can be connected to a plurality of computer nodes for monitoring welding operations in a plurality of welding cells by means of high speed computer network 332], 

where the actual weld parameters include a welding voltage, a welding current, and a wire feed speed [col. 13 line 48 – col. 14 line 59 — During the welding operation, the arc-weld monitoring with part-tracking system obtains information about the welding process from one or more weld sensor means including, but not limited to, weld sensors that measure current, voltage, wire feed, or gas flow, which are operably connected to a computer node. The current flow that is measured is the current that is applied to a particular weld] and
analyze the aggregated weld parameter data [col. 22 lines 42-47, Fig. 10 — a computer screen display wherein the output is a report view displaying information about a single weld in a 
But Ivkovich fails to clearly specify forming aggregated weld parameter data using at least one of sensor fusion techniques or data fusion techniques, that actual weld parameters include a wire electrode stick out distance and a welding waveform, that data relate to a same type of workpiece, and analyzing the aggregated weld parameter data to generate updated weld settings for the same type of workpiece being welded in each of the plurality of manufacturing cells, and communicate the updated weld settings to the cell controller of each of the plurality of manufacturing cells via the communication network.
However, Kuwabara teaches that data relate to a same type of workpiece and aggregated weld parameter data for a same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system;  0055 —  In the case where the same kind of workpiece is machined in another machining equipment system that is different from the machining equipment system 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as 
communicate the updated weld settings to the cell controller of each of the plurality of manufacturing cells via the communication network [0058-0068, Figs. 4-5 — manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine 
Ivkovich and Kuwabara are analogous art.  They relate to manufacturing control systems and methods, particularly networked welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by Ivkovich, by incorporating the above limitations, as taught by Kuwabara.  
One of ordinary skill in the art would have been motivated to do this modification to improve the machining accuracy of the workpiece or so as to minimize the defect rate of the workpiece by utilizing more efficient learning, as taught by Kuwabara [0007-0009, 0081-0082, 0085-0086]. 
But the combination of Ivkovich and Kuwabara fails to clearly specify forming aggregated weld parameter data using at least one of sensor fusion techniques or data fusion techniques and that actual weld parameters include a wire electrode stick out distance and a welding waveform.

Ivkovich, Kuwabara and Uecker are analogous art.  They relate to manufacturing control systems and methods, particularly welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Ivkovich and Kuwabara, by incorporating the above limitations, as taught by Uecker.  
One of ordinary skill in the art would have been motivated to do this modification to account for the wire electrode stick out distance that is known to affect the desired contact tip to work distance (CTWD) and to allow for the reduction in heat input, distortion, and improvements in bead geometry at high deposition rates, as taught by Uecker [0054, 0070].  In addition, it would be obvious to simply substitute known stick out distances and welding waveforms for other welding parameters to yield the predictable result of a welding system that takes into account variations in stick out distances and welding waveforms.

However, Zhang teaches forming aggregated weld parameter data using at least one of sensor fusion techniques or data fusion techniques [page 152 — Multi-sensor information fusion technology, which can provide significant advantages over single sensor has the great potential of improving the satiability and robustness of the objective system and has been widely applied in different areas, such as robotics [15, 16], intelligent transportation [17] and so on. Recently this technology has been tried and effectively applied in different welding process for different purpose, for instance, nugget size monitoring of resistance spot welding [18,19], welding penetration condition estimation in CO2 laser welding [20,21] and joint quality monitoring in ultrasonic welding process].
Ivkovich, Kuwabara, Uecker and Zhang are analogous art.  They relate to manufacturing control systems and methods, particularly welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Ivkovich Kuwabara and Uecker, by incorporating the above limitations, as taught by Zhang.  
One of ordinary skill in the art would have been motivated to do this modification to improve system satiability and robustness, as taught by Zhang [page 152].  In addition, it would be obvious to use the known technique of sensor/data fusion, as taught by Zhang, in the welding system of Ivkovich, Kuwabara, and Uecker to yield the predictable result of a welding system 
Regarding claim 2, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that welding equipment of each of the plurality of manufacturing cells is configured to: 
communicate the actual weld parameter data to the cell controller [col. 13 line 48 – col. 14 line 59 — During the welding operation, the arc-weld monitoring with part-tracking system obtains information about the welding process from one or more weld sensor means including, but not limited to, weld sensors that measure current, voltage, wire feed, or gas flow, which are operably connected to a computer node. The current flow that is measured is the current that is applied to a particular weld. The duration of the current flow is used to identify in a welding operation when a particular weld starts and when it stops. The measurements from the voltage, current, gas, and wirefeed sensors can be used to identify different types of weld defects such as grounding problems, workpiece fitup and alignment problems, weld equipment problems, and gross porosity. Thus, analysis of the data from the weld sensors indicate whether a weld is satisfactory or faulty; col. 19 lines 61-67 — CPU 334 operates the computer program that is used to configure computer node 300 for a particular welding operation and to receive the information from computer node 300 for data logging, further weld analysis, statistical process control (SPC), and part-tracking. CPU 334 can be connected to a plurality of computer nodes for monitoring welding operations in a plurality of welding cells by means of high speed computer network 332].

communicate the actual weld parameter data to the cell controller [0058-0068, Figs. 4-5 — manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement learning… state observation unit 132 is configured to obtain state data representing the states of the milling equipment 21 during machining of a workpiece from the sensor 22 attached to the milling equipment 21 or the control device 23 that controls the milling equipment 21 and to obtain inspection result data from the inspection device 24… decision making unit 133 is configured to determine actions, i.e., new machining conditions and new inspection conditions, on the basis of the value functions updated by the value-function updating unit 342 and to send the determined machining conditions to the control device 23; 0076, Fig. 6 — decision making unit 133 outputs new machining conditions and new inspection conditions on the basis of the updated value functions, and then the processing in steps SB2 to SB9 is repeated], 
receive the updated weld settings from the cell controller [0058-0068, Figs. 4-5 — manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement learning… state observation unit 132 is configured to obtain state data representing the states of the milling equipment 21 during machining of a workpiece from the sensor 22 attached to the milling equipment 21 or the control device 23 that controls the milling equipment 21 and to obtain inspection result data from the inspection device 24… decision making unit 133 is configured to determine actions, i.e., new machining conditions and new inspection conditions, 
use the updated weld settings for subsequent welding of the same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system;  0055 —  In the case where the same kind of workpiece is machined in another machining equipment system that is different from the machining equipment system 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system; 0058-0068, Figs. 4-5 — the machining equipment… may be an injection molding machine, an arc welding robot… manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination Ivkovich, Kuwabara, Uecker and Zhang, by incorporating the above limitations, as taught by Kuwabara.  
One of ordinary skill in the art would have been motivated to do this modification to improve the machining accuracy of the workpiece or so as to minimize the defect rate of the workpiece by utilizing more efficient learning, as taught by Kuwabara [0007-0009, 0081-0082, 0085-0086]. 
Regarding claim 4, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that weld settings include values and ranges of at least one of the welding voltage, the welding current, an arc travel speed, the wire feed speed, the wire electrode stick out distance, a gas flow rate, and the welding waveform [col. 19 lines 26-32 — voltage 
Further, Kuwabara teaches updated weld settings use the updated weld settings for subsequent welding of the same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system;  0055 —  In the case where the same kind of workpiece is machined in another machining equipment system that is different from the machining equipment system 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system; 0058-0068, Figs. 4-5 — the machining equipment… may be an injection molding machine, an arc welding robot… manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement learning… state observation unit 132 is configured to obtain state data representing the states of 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Ivkovich, Kuwabara, Uecker and Zhang, by incorporating the above limitations, as taught by Kuwabara.  
One of ordinary skill in the art would have been motivated to do this modification to improve the machining accuracy of the workpiece or so as to minimize the defect rate of the workpiece by utilizing more efficient learning, as taught by Kuwabara [0007-0009, 0081-0082, 0085-0086]. 
Regarding claim 6, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches at least one sensor, in each manufacturing cell of the plurality of manufacturing cells, configured to sense at least one of the actual welding parameters used to weld the workpiece, wherein the at least one sensor includes at least one of a voltage sensor configured to sense the welding voltage, a current sensor configured to sense the welding current, a speed sensor configured to sense the wire feed speed, a visual sensor configured to 
Further, Kuwabara teaches that data relate to a same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system;  0055 —  In the case where the same kind of workpiece is machined in another machining equipment system that is different from the 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system; 0058-0068, Figs. 4-5 —  the machining equipment… may be an injection molding machine, an arc welding robot… manufacturing system 10 may include a plurality of machining cells 2]. 
Regarding claim 7, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that a plurality of manufacturing cells are robotic manufacturing cells [col. 4 line 22 – col. 5 line 60 — computer controlled robotic welders; col. 13 lines 22-30 — Each welding cell consists of a welding power supply, fixture or clamps for holding the workpiece to be welded, a welding torch, and a welder, which can be a person or a robot]. 
Regarding claim 8, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that a plurality of manufacturing cells are non-robotic manufacturing cells [col. 7 lines 17-18 — The term "welding operator" refers to either a robotic welder or a person who manually performs the welding; col. 13 lines 22-30 — Each welding cell consists of 
Regarding claim 9, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that the communication network is configured to facilitate wired communication between the central controller and each cell controller of the plurality of manufacturing cells [col. 17 lines 30-40, Figs. 1-2, 4 — Each computer node 102 is operably connected to CPU 110, with computer display screen 111, by means of high-speed network 112 such as an RS-485 network (wired network)]. 
Regarding claim 10, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that a communication network is configured to facilitate communication between the central controller and each cell controller of the plurality of manufacturing cells [col. 17 lines 30-40, Figs. 1-2, 4 — Each computer node 102 is operably connected to CPU 110, with computer display screen 111, by means of high-speed network 112]. 
Further, Zhang teaches that a communication network is configured to facilitate wireless communication [0034, Fig. 1 —   devices may include, for example, water coolers, fume extraction devices, one or more controllers, sensors, user interfaces, communication devices (wired and/or wireless), etc.; 0100 —  power supply 302a, 302b wirelessly communicates with other welding devices within the welding system].

One of ordinary skill in the art would have been motivated to do this modification so that equipment could more easily be moved or reconfigured without needing to be rewired.  In addition, it would be obvious to simply substitute a known wireless network for a generic network to obtain the predictable result of a welding system utilizing wireless communication.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ivkovich, Kuwabara, Uecker and Zhang in view of Hillen et al. U.S. Patent Publication No.  20080078811 (hereinafter Hillen).
Regarding claim 5, the combination of Ivkovich, Kuwabara, Uecker and Zhang teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that at least a portion of the actual weld parameter data is stored in a memory of the welding equipment of each manufacturing cell of the plurality of manufacturing cells [col. 3 lines 5-11 — The weld monitor includes a memory, a microprocessor for successively recording the detected current, voltage, and travel speed parameters in the memory, and means for specifying the recording intervals of the parameter; col. 8 line 60 – col. 10 line 4 — The part-tracking function provides real-time information to the user or welder about the quality of a weld or welds on a workpiece and the number of welds for a workpiece during the welding operation, and enables such weld-related information for each workpiece to be maintained, stored, or archived for weld analysis and quality… historical information]. 

However, Hillen teaches operator-selected weld parameter data [0005-0007 — A weld data acquisition system that collects data from the weld controller according to user selected collection parameters… A user interface may be provided through which a user selects the subset of the plurality of weld data channels; 0018-0019, Figs. 1-2, 4-5 — An optional user interface may also be provided to allow a user to select data channels and input acquisition parameters… weld data acquisition utility software application may be in communication with an external disc 26 or other storage means for storing data acquired by the weld data acquisition system].
Ivkovich, Kuwabara, Uecker, Zhang and Hillen are analogous art.  They relate to manufacturing control systems and methods, particularly welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Ivkovich, Kuwabara, Uecker and Zhang, by incorporating the above limitations, as taught by Hillen.  
One of ordinary skill in the art would have been motivated to do this modification to enable a user, e.g. an experienced weld engineer, to select the most significant data for further analysis and storage.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alfaro et al. ‘Sensoring Fusion Data from the Optic and Acoustic Emissions of Electric Arcs in the GMAW-S Process for Welding Quality Assessment’ Sensors 2012, 12, 6953-6966 (2012), which discloses using data sensor fusion for welding.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119